Citation Nr: 1021209	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  03-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In May 2005 and January 2008, the Board remanded the 
Veteran's claims for additional development.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).  

The Board notes that the issue of entitlement to service 
connection for a stomach disorder was remanded in January 
2008 to provide a VA examination.  The Veteran was afforded a 
VA examination and, subsequently, in a December 2009 rating 
decision, the Veteran's claim for service connection was 
granted in full.  As this determination constitutes a full 
grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no evidence of a heart disorder during active 
service and no medical evidence relating the Veteran's heart 
disorder to active service.  

3.  There is no evidence of a sleep disorder during active 
service and no medical evidence relating the Veteran's sleep 
disorder to active service.  

4.  The Veteran's left knee disorder preexisted his period of 
active service, but the most probative medical evidence shows 
that the left knee disorder did not chronically worsen as a 
result of active service.  


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in active service nor 
may such disability be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  A sleep disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

3.  The preexisting left knee disorder was not aggravated by 
active service.                  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the Veteran with notice in 
May 2001, prior to the initial decision on the claim in April 
2002.  However, the pre-adjudication letter did not provide 
adequate notice with respect to the Veteran's claims for 
service connection.  The RO did not inform the Veteran about 
the information and evidence necessary to substantiate a 
claim for service connection and did not notify the Veteran 
as to the assignment of disability ratings and effective 
dates.

However, the Veteran has been provided fully compliant VCAA 
notice in June 2005.  The letter notified the Veteran about 
the information and evidence that is necessary to 
substantiate his claims for service connection.  
Specifically, the letter stated that the evidence must show 
that he had an injury in military service or a disease that 
began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; 
that he has a current physical or mental disability; and, 
that there is a relationship between his current disability 
and an injury, disease, or event in military service.

Furthermore, the Veteran was informed about the information 
and evidence that VA will seek to provide.  The letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The letter 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the 
agency or person that has them.  It was also requested that 
he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an pplication for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date in a June 2009 notification letter.  
The Board recognizes that the fully complaint VCAA letter was 
sent after the initial adjudication of the Veteran's claims.  
However, following the June 2009 letter, the RO readjudicated 
the claims in a December 2009 supplemental statement of the 
case (SSOC).  Thus, VA cured any defect in the timing of the 
notice before the case was transferred to the Board on 
appeal, and no prejudice to the appellant will result in 
proceeding with the decision.   See Prickett v. Nicholson, 20 
Vet. App. 370, 377- 78 (2006).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA treatment 
records, Social Security Administration (SSA) records, and 
private treatment records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with his claims.  The Board 
recognizes that the Veteran's claims were remanded in January 
2008, in part, to request records from the San Francisco VA 
Medical Center (VAMC) and to request records from the Allen 
Park VAMC.  The record reveals that the AMC requested records 
from the San Francisco VAMC.  In a June 2009 response, the 
facility explained that after an exhaustive search, they were 
unable to find the requested records.  In addition, the AMC 
requested records from the Allen Park VAMC.  In response, 
multiple treatment records from the Allen Park VAMC were 
associated with the claims file.  Finally, efforts were made 
to request records from the John D. Dingell Medical Center; 
however, there were no records for the dates requested and no 
retired records were found.  Therefore, the Board finds that 
VA has made efforts to locate the Veteran's records and any 
further attempts would be futile.  38 C.F.R.                   
§ 3.159(c)(2).  In compliance with the January 2008 remand, 
the Veteran was also afforded a VA examination in August 2009 
with respect to his claim for service connection for a left 
knee disorder.  In this regard, the Board finds that the VA 
examination is adequate as the examiner reviewed the 
pertinent records to include the service treatment records 
and post-service records and considered the Veteran's 
statements.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board recognizes that the Veteran was not afforded VA 
examinations in conjunction with his claims for service 
connection for a heart disorder and service connection for a 
sleep disorder.  An examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an 'in-service event, injury or disease,' or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board concludes an examination is not 
needed with respect to the Veteran's claim of entitlement to 
service connection for a heart disorder.  Here, the service 
treatment records are completely absent for evidence of a 
heart disorder and there is no medical evidence indicating 
that a heart disorder is related to active service.  Although 
the Veteran complained of chest pain in 1972, several years 
after separation from active service, the Veteran was 
diagnosed with anxiety reaction.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
Veteran's claim because there was no evidence, other than his 
own lay assertion, that ' 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms').  As all four elements of 
McLendon have not been met, an examination is not warranted.

In addition, the Board finds that an examination is also not 
necessary with respect to the Veteran's claim of entitlement 
to service connection for a sleep disorder.  The service 
treatment records are completely negative for any diagnosis 
of a sleep disorder.  Indeed, there is no diagnosis of a 
sleep disorder until years after separation from service.  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

I.	Heart Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a heart 
disorder.  

The Veteran contends that he is entitled to service 
connection for a heart disorder.  Specifically, he explains 
that he suffers from heart palpitations and chest pain.  He 
stated that he has irregular heart episodes from a damaged 
Vegus nerve.  

The service treatment records are absent for any diagnosis or 
documentation of a heart disorder.  Indeed, the April 1969 
separation examination report shows that the Veteran's heart 
was clinically evaluated as normal.  

The Board recognizes that the Veteran complained of chest 
pain in May 1972 and December 1972.  However, on both 
occasions, the examining physician noted a diagnosis of 
anxiety reaction.  There are no notations or diagnosis of a 
heart disorder until records dated in the late 1980s, more 
than 15 years after the Veteran's separation from active 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

In addition to the lack of evidence showing that a heart 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current disability to active military service.  In fact, the 
only evidence relating the Veteran's current heart disorder 
to active service is the Veteran's own personal statements 
and those statements from his mother, wife, and friends.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In regard to the 
Veteran's statements that he experienced chest pain and 
palpitations during service, the Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
In addition, the Veteran's wife, mother, and friends, are 
competent to report on lay-observable symptomatology.  
However, the Veteran and his wife, mother, and friends, as 
lay persons, are not competent to testify that his current 
heart disorder was caused by active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

The Board has also considered the Veteran's statements and 
the aforementioned lay statements of record as to the onset 
and chronicity of his heart disorder.  The Veteran has 
reported that he experienced chest pain and palpitations 
during active service and that it has continued until the 
present.  In Savage v. Gober, 10 Vet. App. 488 (1997), it was 
noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Again, the service treatment records 
are completely absent for any diagnosis or documentation 
related to a heart disorder.  Indeed, the April 1969 
separation examination report shows that the Veteran's heart 
was clinically evaluated as normal.  Although the Veteran 
complained of chest pain shortly after service in 1972, the 
examiner, on two separate occasions, listed an impression of 
anxiety reaction.  Furthermore, there is no evidence of a 
heart disorder until more than 15 years after the Veteran's 
separation from service and the medical evidence does not 
relate the any current heart disorder to active service.  As 
such, the Board finds that the post-service medical evidence 
weighs against the Veteran's reports of chronicity since 
active service.  See Savage, 10 Vet. App. at 497-98 (holding 
that, notwithstanding a showing of post-service continuity of 
symptomatology, medical expertise was required to relate 
present disability etiologically to post-service symptoms).  
As determined above, there is no evidence of a heart disorder 
for many years after separation from service and there is no 
medical evidence linking a current heart disorder to active 
service and, therefore, the evidence weighs against the 
chronicity of a heart disorder.  38 C.F.R. § 3.303(b).

Finally, certain chronic diseases, including endocarditis, 
which includes all forms of valvular disease, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 C.F.R. 
§§ 3.307, 3.309(a).  There is no evidence of any valvular 
heart disease within the first post-service year or for years 
thereafter.  As such, presumptive service connection is not 
warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a heart disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
heart disorder is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

II.	Sleep Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a sleep 
disorder.

The Veteran asserts that he has experienced sleep problems 
since he returned from his period of service in Vietnam.   

The evidence shows that the Veteran has a current disability.  
The medical evidence includes diagnoses of sleep apnea and 
narcolepsy.  

The service treatment records are absent for any diagnosis or 
documentation of a sleep disorder.  Indeed, the April 1969 
separation examination report is absent for any complaints or 
notations of sleep problems.  Furthermore, the April 1969 
report of medical history shows that the Veteran checked no 
as to having experienced any frequent trouble sleeping. 

In addition, there is no evidence that the Veteran sought 
treatment for sleeping problems immediately after separation 
from active service or for many years thereafter.  Indeed, 
the first evidence related to sleeping problems is dated in 
the late 1990s, more than 25 years after the Veteran's 
separation from active service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the lack of evidence showing that a heart 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link any 
current disability to active military service.  Although the 
Veteran has reported numerous times that his sleep disorder 
manifested following his service in Vietnam, as noted in a 
June 2006 VA treatment record included a notation that the 
Veteran reported that his narcolepsy symptoms began after 
active service, there is no medical evidence directly 
relating any sleep disorder to active service.  In fact, the 
only evidence relating the Veteran's current sleep disorder 
to active service is the Veteran's own personal statements 
and the statements from his wife, mother, and friends.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  In regard to the 
Veteran's statements that he experienced sleeping problems 
during service, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Veteran 
and his wife, mother, and friends, as lay persons, are not 
competent to testify that his current sleep disorder was 
caused by active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

The Board has also considered the Veteran's statements as to 
the onset and chronicity of his sleep disorder.  The Veteran 
has reported that he experienced trouble sleeping following 
his separation from service and that it has continued until 
the present.  In Savage v. Gober, 10 Vet. App. 488 (1997), it 
was noted that while the concept of continuity of 
symptomatology focuses on continuity of symptoms, not 
treatment, the lack of evidence of treatment may bear upon 
the credibility of the evidence of continuity.  Again, the 
service treatment records are completely absent for any 
evidence of sleeping problems.  Furthermore, the medical 
evidence of record does not relate any current sleep disorder 
to active service.  Finally, there is no evidence of any 
sleeping problems until more than 25 years after separation 
from active service.  As such, the Board finds that the post-
service medical evidence weighs against the Veteran's reports 
of chronicity since active service.  See Savage, 10 Vet. App. 
at 497-98 (holding that, notwithstanding a showing of post-
service continuity of symptomatology, medical expertise was 
required to relate present disability etiologically to post-
service symptoms). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a sleep disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for a 
sleep disorder is not warranted.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

III.	Left Knee Disorder

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A.        § 1111.  
History provided by the Veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown,       7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-2003 (July 
16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that 'clear and convincing' burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an 'onerous' evidentiary standard, 
requiring that the no-aggravation result be 'undebatable.'  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands-- that is, that the Veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that '[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.'  
38 U.S.C.A.            § 1153; 38 C.F.R. § 3.306(a).  For 
Veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.                   38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

The Veteran's enlistment examination report does not reveal a 
diagnosis of any left knee disorder.  However, the May 1966 
report of medical history shows that the Veteran checked yes 
as to having experienced a trick or locked knee.  Moreover, 
in the Physician's summary of all pertinent data, the 
examining physician noted that the Veteran had a left knee 
injury three years ago which was occasionally painful - NCD.  
As such, the Board finds that the presumption of soundness 
does not attach.  

As the Board finds that a left knee disorder has been shown 
to have existed prior to the Veteran's induction into active 
duty, the Board must next address whether this disability 
increased in severity or was aggravated during his period of 
active service.  As noted, a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; see also 38 
C.F.R. § 3.306(a) (2009).

The Board has carefully reviewed the evidence of record, 
taking into account the manifestations of the disability that 
were recorded prior to, during and subsequent to service, as 
required by 38 C.F.R. § 3.306(b), and has found that, the 
preexisting left knee disorder did not increase in severity 
during active service.  Initially, the Board notes that the 
Veteran injured his left knee during active service.  The 
August 1967 service treatment record noted that the Veteran 
first injured his left knee in 1964 and since then has had 
trouble with his left knee catching.  It was noted that the 
left knee was injured two days ago with pain and fluid in 
joint.  However, the remaining service treatment records are 
absent for any further complaints related to the left knee.  
The April 1969 separation examination report shows that the 
lower extremities were clinically evaluated as normal.  
Although the Veteran checked yes as to having a trick knee in 
the April 1969 report of medical history, in the physician's 
summary of all pertinent data, the examining physician only 
noted that the Veteran had a trick knee that existed prior to 
service (EPTS).  In addition, there is no evidence of any 
complaints or documentation of a left knee disorder following 
service until the 1990s, more than 25 years after separation 
from active service.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  Furthermore, the Veteran 
was afforded a VA examination in August 2009.  The examiner 
reviewed the entire claims file and noted that the Veteran 
had a diagnosis of very mild degenerative changes on the left 
knee without any evidence of instability.  The examiner 
reviewed the notation in general remarks and opined that it 
was not at least as likely as not that the Veteran's 
preexisting left knee disability was aggravated during 
service beyond any natural progression.  The rationale 
provided was that the Veteran was 64 years old and minor 
degenerative changes were consistent with his age.  There was 
no residual of any ligamentous instability at the present 
time.  The Board affords much probative value to the August 
2009 VA examiner's opinion as the examiner specifically noted 
review of the entire medical evidence and provided reasons 
for the provided medical opinion.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  The Veteran was also afforded a VA 
examination in November 2006.  Although the VA examiner only 
provided a medical opinion as to direct service connection 
and not aggravation, the VA examiner's opinion lends further 
support to the opinion provided by the August 2009 VA 
examiner.  In the November 2006 VA examination report, the 
examiner explained that the Veteran had a knee injury prior 
to entry into the military.  The examiner stated that the 
very minor residual knee strain that he had at this point was 
a residual of the knee strain that he had upon entry into the 
military.  Thus, the evidence does not show that the 
Veteran's preexisting left knee disorder was aggravated by 
his period of active service.  

The Board has considered the Veteran's statements and those 
of his wife, mother, and friends, with respect to the 
worsening of his left knee disorder during active service.   
The Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing or observing left knee pain during or after 
service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  In 
addition, the Veteran's wife, mother, and friends are 
competent to provide testimony as to lay-observable symptoms 
and events.  Indeed, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran, and his wife, mother, and friends are not competent 
to say that the Veteran's preexisting left knee disorder was 
permanently aggravated by active service.  A layperson is 
generally not deemed competent to opine on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In light of the above, an increase in the severity of the 
Veteran's preexisting left knee disorder has not been shown 
and, consequently, aggravation cannot be conceded.  38 C.F.R. 
§ 3.306(b).  Therefore, the preponderance of the evidence 
weighs against service connection for a left knee disorder 
and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a heart disorder is 
denied.  

Entitlement to service connection for a sleep disorder is 
denied.  

Entitlement to service connection for a left knee disorder is 
denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


